DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on April 26, 2022, for the application with serial number 16/802,493.

Claim 13 is amended.
Claims 13-17 and elected for prosecution.

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the recited use of sensors renders the claims eligible.  In response, the Examiner submits that the ‘sensors’ could include generic computer hardware.  Although ‘sensor’ is not defined in the specification, it is stated that a sensor could include a: gyroscope, accelerometer, image sensor or camera, proximity sensor, and microphone sensor, or a combination thereof.  See ¶[0010].  All of these sensors can be found on a common smartphone or laptop computer.  A smartphone and laptop are generic computer hardware.  Therefore, the recited ‘sensors’ do not provide a practical application of the abstract idea.  See MPEP §2106.05(b).
The Applicant additionally compares the present claims to the claims from Thales.  In response, the Examiner points out that the claims from Thales involve tracking the motion of an object.  The subject matter of the claims in Thales is inherently rooted in computer technology.  In contrast, the present claims are directed to a method for identifying auditors for conducting an audit.  The steps of the claims could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  Therefore, the present claims are directed to an abstract idea.  
The Applicant further points to the unconventionality of the claims as evidence of subject matter eligibility.  See Remarks p. 11.  In response, the Examiner submits that an abstract idea without significantly more is just that – an abstract idea – regardless of its conventionality.  Moreover, the analysis under 35 USC §101 for subject matter eligibility is separate and distinct from the analysis under 35 USC §103 for non-obviousness.  The present Office Action does not allege that all of the steps of the claims are unconventional.  Therefore, no Berkheimer evidence is necessary to support the rejection.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Salem and Ranous references, cited in the rejections, below.  All arguments are moot in light of the newly cited references.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 13-17 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 13-17 are all directed to one of the four statutory categories of invention, the claims are directed to identifying auditors for conducting an audit (as evidenced by independent claim 13; “automatically identifying, by the one or more processors, one or more auditors”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of independent claim 13 include:  “registering . . . an auditee;” “registering . . . a plurality of auditors;” “determining a location and market segment of the auditee;” “determine respective locations, qualifications, and trustworthy rating of each of the plurality of auditors;” “receiving . . . a request for an audit;” “identifying . . . one or more auditors . . . for conducting at least a portion of the audit;” “transmitting . . . the audit request;” and “delivery of an audit report.:  The steps are all steps for data collection and data processing related to the abstract idea of identifying auditors for conducting an audit that, when considered alone and in combination, are part of the abstract idea of identifying auditors for conducting an audit.  The dependent claims further recite steps for data processing that are part of the abstract idea of identifying auditors for conducting an audit.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing task allocation and work assignment for particular tasks. 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (processors and a network based system in independent claim 13).  The claims also recite ‘sensors,’ but the sensors are generic computer hardware.  See Specification ¶[0010]; they could include a gyroscope, accelerometer, image sensor or camera, proximity sensor, and microphone.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (processors and a network based system in independent claim 13) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0091067 A1 to Johnson (hereinafter ‘JOHNSON’) in view of US 20150381631 A1 to Salem et al. (hereinafter ‘SALEM’) and US 8463617 B2 to Ranous et al. (hereinafter ‘RANOUS’).

Claim 13 (Currently Amended)
JOHNSON discloses a method of identifying a trustworthy auditor based on electronic location information and qualifications or rating information comprising: registering, by one or more processors (see ¶[0085]; the computer system), an auditee with an audit management system (see ¶[0017]; an accrediting system for prospective clients.  Obtain information and track existing and prospective clients in a central database)
JOHNSON does not explicitly disclose, but ROSENBLATT discloses, including a networked based system or device (see ¶[0028]; a server based database). 
registering, by one or more processors, a plurality of auditors with the audit management system (see ¶[0055]; the lead auditor is in charge of one or more auditors.  See also claims 1, 11, and 13; select from a list of auditors qualified to audit a particular industry); 
responsive to registering the auditee, determining a location (see ¶[0093]; a secondary criterion based on geographic location is applied) and market segment (see ¶[0092]-[0093]; identify auditors based on industry classification) of the auditee based on electronic location information and identity of the auditee (see again claims 1, 11, and 13; selection from a list of auditors); 
responsive to registering each of the plurality of auditors, determine respective locations (see again ¶[0093]; a secondary criterion based on geographic location is applied.  Locate the nearest auditor), qualifications  (see ¶[0018]; selection of qualified auditors based on the type of industry using a hierarchical industry classification system).
JOHNSON does not specifically disclose, but SALEM discloses, and trustworthy rating of each of the plurality of auditors (see ¶[0049]; increase or decrease the employee’s trust score based on the assessment). 
wherein the trustworthy rating of the auditor is generated by one or more devices, a first device comprising a processor and one or more sensors configured to monitor behavior of an auditor through the one or more sensors in real-time during execution of an audit by the auditor (see ¶[0035], [0041], & [0049] and Fig. 5; monitor and assess the employee’s access on the system, and increase or decreases the employee’s trust score based on the assessment.  The trust module includes sensors to detect fraudulent or irregular activity).
JOHNSON does not specifically disclose, but RANOUS discloses, to automatically generate audit metadata related to observations by the auditor (see col 6, ln 37-42; the auditor collects audit metadata which corresponds to usage metadata). 
JOHNSON does not specifically disclose, but SALEM discloses, and a second device comprising a processor including an analytics model trained using historical information aggregated over multiple audit records to quantify a trustworthy rating of an auditor (see ¶[0027], [0035]-[0036], & [0049] and Fig. 5; monitor and assess the employee’s access on the system, and increase or decreases the employee’s trust score based on the assessment.  Use historical data and compare current behavior to past behavior to determine if the user is deviant).
JOHNSON further discloses receiving, over the network, a request for an audit from the auditee (see ¶[0017] and claim 1; identify a product or service provided by a client and a type of quality audit for a requested audit); 
responsive to receiving the audit request, automatically identifying, by the one or more processors, one or more auditors based on the respective locations (see again ¶[0093]; a secondary criterion based on geographic location is applied), qualifications (see ¶[0018]; selection of qualified auditors based on the type of industry using a hierarchical industry classification system);  
JOHNSON does not specifically disclose, but SALEM discloses, and trustworthy rating (see abstract and ¶[0007]-[0010] and [0033]; grant a user access to resources based on the trust score).
JOHNSON further discloses for conducting at least a portion of an audit; transmitting, via the network, the audit request to the one or more identified auditors for fulfilment of the audit request (see claims 1, 11, and 12; assign auditors based on the industry code); and delivery of an audit report to the auditee (see ¶[0013] and [0059]-[0061] & [0068]-[0071]; reports are made).
JOHNSON discloses a method for compliance of standards registrar with accreditation requirements for assigning auditors to scheduled audits that includes a central database (see ¶[0085]) where confidentiality agreements may be used between auditors and clients (see ¶[0095]).  SALEM discloses sensors for a resource to grant user employees access to sensitive information based on a trust score.  It would have been obvious to include the sensors to determine a trust score as taught by SALEM in the system executing the method of JOHNSON with the motivation to manage access privileges to sensitive and confidential information..  
JOHNSON discloses a method for compliance of standards registrar with accreditation requirements for assigning auditors to scheduled audits that includes a central database (see ¶[0085]) where confidentiality agreements may be used between auditors and clients (see ¶[0095]).  RANOUS discloses a usage recording system with audit metadata that is collected by auditors to verify accuracy of collected data.  It would have been obvious to include audit metadata as taught by RANOUS in the system executing the method of JOHNSON with the motivation to make records concerning audits and ensure compliance.

Claim 14 (Original)
The combination of JOHNSON, SALEM, and RANOUS discloses the method as set forth in claim 13.
JOHNSON further discloses wherein the one or more auditors includes technical reviewer (see ¶[0018]; a technical expert answers legal or technical questions posed by the auditor).

Claim 15 (Original)
The combination of JOHNSON, SALEM, and RANOUS discloses the method as set forth in claim 13.
JOHNSON further discloses wherein the market segment is the food industry (see ¶[0036] and [0091]; standards for products are set by the U.S. Food and Drug Administration.  A high-risk audit may be for a company that makes food or beverage products).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0091067 A1 to JOHNSON in view of US 20150381631 A1 to SALEM et al. and US 8463617 B2 to RANOUS et al.as applied to claim 13 above, and further in view of US 2013/0030878 A1 to Weaver (hereinafter ‘WEAVER’).

Claim 16 (Original)
The combination of JOHNSON, SALEM, and RANOUS discloses the method as set forth in claim 13.
The combination of JOHNSON, SALEM, and RANOUS does not specifically disclose, but WEAVER discloses, wherein the one or more identified auditors bid on the audit request (see ¶[0048]-[0049]; auditors used the control panel to submit bids for the audit).
JOHNSON discloses a method for compliance of standards registrar with accreditation requirements for assigning auditors to scheduled audits that includes a central database (see ¶[0085]).  WEAVER discloses collaborative information management with audit collaboration, where auditors submit bids for audits.  It would have been obvious to include bidding as taught by WEAVER in the system executing the method of JOHNSON with the motivation to assign auditors to audits in a competitive manner.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0091067 A1 to JOHNSON in view of US 20150381631 A1 to SALEM et al. and US 8463617 B2 to RANOUS et al. as applied to claims 13 and 14 above, and further in view of US 201540278638 A1 to Kreuzkamp (hereinafter ‘KREUZKAMP’).

Claim 17 (Original)
The combination of JOHNSON, SALEM, and RANOUS discloses the method as set forth in claim 14.
The combination of JOHNSON, SALEM, and RANOUS does not specifically disclose, but KREUZKAMP discloses, wherein the technical reviewer is blind to at least one of the identity of the first auditor and auditee (see ¶[0076]; the workers who completed the various tasks under audit may be blind to the auditor). 
JOHNSON discloses a method for compliance of standards registrar with accreditation requirements for assigning auditors to scheduled audits.  KREUZKAMP discloses a workforce productivity tool with audit requests sent to an auditor, where workers as assigned to an auditing project (see ¶[0074]).  It would have been obvious to make workers blind to the auditor as taught by KREUZKAMP in the system executing the method of JOHNSON with the motivation to maintain privacy of the workers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624